Citation Nr: 1015150	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  08-16 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 
1971 with an additional period of active duty in the Naval 
Reserve from November 1976 to May 1977.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In that decision, service connection for a skin 
condition and tinnitus were denied.  Service connection for a 
heart condition was also denied and service connection for 
diabetes mellitus, type II was granted.  

The Veteran disagreed with the denial of service connection 
for a skin condition and tinnitus.  The Veteran's Notice of 
Disagreement with the denial of those issues was received at 
the RO in July 2007.  The RO issued a Statement of the Case 
(SOC) in April 2008, and the Veteran perfected his appeal as 
to the denial of service connection for a skin condition and 
tinnitus with the submission of a timely substantive appeal 
(VA Form 9), which was received at the RO in May 2008.  

In September 2008, the Veteran testified at a personal 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  A transcript of his testimony is associated with the 
claims file.

In a February 2009 decision, the Board granted service 
connection for tinnitus.  The issue of service connection for 
a skin disorder was remanded back to the RO, via the Appeals 
Management Center in February 2009 for additional development 
of the record.  

The additional development was completed and the case has 
been returned to the Board.  



FINDINGS OF FACT

1.  The Veteran, who had active military service in the 
Republic of Vietnam during the Vietnam era and thus is 
presumed to have been exposed to herbicides, is not shown to 
have a skin disorder, such as chloracne, for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  

2.  The Veteran is currently shown to have residual cyst 
scarring that as likely as not had its clinical onset while 
was in service.  

3.  The weight of the competent medical and lay evidence of 
record establishes that the Veteran's current diagnosis of 
folliculitis/acne vulgaris had its onset many years after 
separation from service and is not otherwise related to 
service, including exposure to in-service herbicides.  


CONCLUSIONS OF LAW

1.  Residual cyst removal scarring was incurred during 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b), 7104 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.303 (2009).  

2.  A skin disorder diagnosed as folliculitis/acne vulgaris 
was not incurred in or aggravated by service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5107(b), 7104 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2007.  This notice also complied with 
the specificity requirements of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) identifying the five elements of a service 
connection claim; and Quartuccio v. Principi, 16 Vet. App. 
183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.  

The matter was remanded in February 2009 and the Veteran was 
again notified of the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has neither 
alleged nor demonstrated any prejudice with regard to the 
content or timing of the notices.  See Shinseki v. Sanders, 
129 S.Ct. 1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
malignant tumors and scleroderma to a degree of 10 percent 
within one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309. 

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The Veteran asserts that he has a skin condition that is the 
result of his exposure to the herbicide Agent Orange during 
service in Vietnam.

A Veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 38 
C.F.R. § 3.309(e) shall, in turn, be presumptively service-
connected if this requirement is met, even though there is no 
record of such disease during service.  The only skin disease 
subject to this presumption is chloracne, or any other 
acneform disease consistent with chloracne.  See 38 C.F.R. 
§ 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) include chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, Non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

The Veteran's service treatment records for active duty from 
1967 to 1971 are silent for any symptoms, diagnoses, or 
treatment for a skin disorder and none were noted by a VA 
examiner shortly after discharge from that service in June 
1971.  However, service treatment records during active duty 
in 1977 showed that the Veteran underwent minor surgery to 
excise cysts on his face and chest.

Private treatment records from 2003-2004 from the University 
of Pennsylvania Dermatology Clinic show treatment for 
multiple red lesions and papules on the Veteran's forehead, 
abdomen, chest and back.  One impression was acneform lesions 
and folliculitis.  Another impression was sebaceous 
hyperplasia.  A third impression was prurigo nodularis.  
Different prescription creams and/or procedures were 
prescribed for each diagnosis.  Sebaceous hyperplasia and 
prurigo nodularis have not been shown since the Veteran's 
claim for benefits was filed in December 2006.  

In a December 2006 letter, the Veteran's primary care 
physician stated that the Veteran experienced acne-like 
lesions.  He opined that the condition was more likely than 
not due to Agent Orange exposure; however, he did not provide 
any clinical observations or detailed diagnoses, and provided 
absolutely no rationale for this opinion.  

In April 2007, a VA physician noted the Veteran's history of 
skin rash and cysts in the 1970s and the Veteran's report of 
private treatment at the University of Pennsylvania for 
recurrent skin rash and a cyst on the right thigh.  However, 
the physician noted that the Veteran had not used medication 
for the previous twelve months and that the rash was stable.  
Nevertheless, the physician deferred a diagnosis pending 
review of private medical records.  In April 2008, the same 
physician again examined the Veteran and noted a mildly 
pruritic rash on the Veteran's lower chest, abdomen, and back 
that appeared year round.  The physician diagnosed 
folliculitis.  He stated that the rash was not chloracne, the 
only skin disorder found to be related to exposure to 
herbicide.  Therefore, he stated that the Veteran's 
folliculitis was not related to herbicide exposure.  

A June 2008 private treatment record from Dr. C.S. notes 
complaints of breakouts to the face.  Physical examination 
revealed erythematous papules and pustules with cysts noted 
to the face.  The diagnostic impression was acne vulgaris 
(AV).  The same symptoms were noted at a July 2008 follow up 
appointment.  

At his September 2008 personal hearing, the Veteran reported 
that his cysts began to appear in Vietnam, and as his 
Reserves records show, he began having them excised after he 
returned from Vietnam, and continued having them removed in 
1977.

A VA examination reported dated in January 2010 notes that 
the examiner reviewed the Veteran's claims file.  The 
examiner noted the Veteran had a history of Agent Orange 
exposure, that he had skin cysts removed in the 1970's and 
that he was prone to small cysts by his earlobes and face 
that tended to get inflamed.  The Veteran's skin examination 
revealed a small, scaling papule on the central forehead.  He 
had multiple, small, erythematous papules that were 
follicularly based, some with small overlying pustules and 
they were scattered over his back, central abdomen, shoulder 
and upper arms.  Some of them were excoriated and of note, 
the excoriated papules were not in the upper central back, 
which was an area that the Veteran would be unable to likely 
reach and scratch.  There were several small well-healed 
excision sites, including one below the right post auricular 
area.  There were a few pockmarks by the sternal area.  No 
more than 1 percent of exposed areas involved and 
approximately 15 percent of the entire area was involved with 
the follicular papules.  There was no scarring disfigurement.  
There was no acne or chloracne.  The diagnosis was 
folliculitis.  

The examiner opined that the Veteran's current diagnosis of 
folliculitis was not as likely as not related to in-service 
herbicide exposure.  The examiner also indicated that the 
cysts noted during active duty in 1977 were not a current 
skin disorder, so they too, were not likely related.  
Finally, the examiner noted that the June 2008 diagnosis of 
"AV" was likely acne vulgaris, and the Veteran had no 
evidence of active acne at the time of the current 
examination.  

Initially, neither acne vulgaris, folliculitis, sebaceous 
hyperplasia nor prurigo nodularis is listed as one of the 
enumerated disabilities listed under 38 C.F.R. § 3.309(a) or 
(e).  Moreover, the Secretary has determined that there is no 
positive association between exposure to herbicides and any 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  
Accordingly, the presumptive regulations regarding exposure 
to Agent Orange are not applicable in this case.  See 38 
C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Notwithstanding, the Veteran may still establish service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As noted previously, the STR's are entirely negative for 
complaints, findings or diagnosis of any type of skin 
irritation or acne or folliculitis, other than the cyst 
removals.  The first evidence of any such skin irritation 
comes from the private treatment records dated in 2003 from 
the University of Pennsylvania Dermatology Clinic noting 
current diagnoses of acneform lesions and folliculitis, 
sebaceous hyperplasia, and prurigo nodularis.  These records 
are dated over twenty years following the 1977 sebaceous cyst 
removal and do not provide any basis on which to link the 
cyst removals in service to any of the present day skin 
disorders.  

The only evidence to support the Veteran's assertion of a 
relationship between his current skin condition(s) and 
service comes from the December 2006 private doctor's medical 
statement wherein he opined that the Veteran's "acne-like 
lesions," along with various other conditions, were more 
likely than not due to exposure to Agent Orange.  This 
opinion carries little probative value, however, because 
there is absolutely no indication upon which it is based.  
The doctor provided no rationale whatsoever to support such 
an opinion, and did not provide any diagnosis, medical 
records, or other supporting documentation or reasoning to 
accompany the opinion.  This doctor's blanket statement, 
without any supporting documentation or rationale, when 
weighed against the other evidence of record, which includes 
a lack of evidence showing any of the Veteran's current skin 
conditions until 2003, is of little probative value.  

In this regard, the evidence of record essentially shows that 
the Veteran had cysts removed from his body during service, 
but the evidence does not show that he suffered from the 
current skin disorder until many years following discharge 
from service.  There is no evidence of chloracne, and as 
such, service connection on a presumptive basis for a skin 
disorder as a result of Agent Orange exposure is not for 
application in this case.  In that regard, the Board finds 
that the Veteran, as a lay person, is not competent to 
diagnose chloracne.  Likewise, the weight of the competent 
and probative evidence of record shows that the Veteran's 
current skin disorder diagnosed as acne vulgaris and 
folliculitis are not related to his military service.  The 
June and July 2008 private records included diagnoses of 
"AV" based on complaints of breakouts to the face and 
physical examination findings of eryth papules and pustules 
with cysts noted to face.  However, the VA examiner diagnosed 
folliculitis based on more detailed findings of a small, 
scaling papule on his forehead and multiple, small 
erythematous papules that were follicularly based, some with 
small overlying pustules on the back, abdomen, shoulders and 
upper arms.  The examiner specifically found that the Veteran 
did not have acne.  In any event, based on the findings, the 
examiner concluded that the Veteran's current skin condition 
was not likely related to service, to include exposure to 
herbicides.   

Although the June 2008 private record made one notation to 
"cyst" in conjunction with the diagnosis of "AV," there is 
no indication that the "cyst" in question was a sebaceus 
cyst, or a large cyst, or one that required removal.  The 
physical examination noted "erythematous papules and 
pustules with cysts noted to the face."  Based on this 
description, it is reasonable to assume that the "cysts" to 
which this clinician refers are related to the diagnosed acne 
vulgaris, and not the same sebaceous-type cysts that required 
removal in service in the 1970s.  

The record does, however, show that the Veteran had cysts 
removed during service, and the January 2010 examiner did 
note some residual scarring on examination, albeit minimal, 
and not disfiguring.  Nevertheless, the in-service cyst 
removals are acknowledged based on the STRs, and as such, 
service connection for any residual scarring in that regard 
is warranted.  

In essence, it appears that the Veteran essentially maintains 
that his entire skin condition began with the cysts in 
Vietnam, and progressed to its current state.  He essentially 
believes that the cysts are related to the current condition.  
The Veteran is certainly competent to attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing cysts in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the Veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004).  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  

The veteran is certainly competent to testify as to his 
symptoms, however, he is not competent to render a medical 
diagnosis or, in this case, to provide a nexus between the 
in-service cysts and the current diagnoses of folliculitis 
and acne vulgaris.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); 
see also, Woehlaert v. Nicholson,  21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  In other words, the Veteran is competent in 
certain situations to provide a diagnosis of a simple 
condition such as a broken leg or varicose veins, but the 
Veteran is not necessarily competent to provide evidence as 
to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

The weight of the evidence is against the claim in this case.  
The Veteran asserts that the in-service cysts were followed 
by his current skin problems.  This may very well be true, 
and there is no reason to doubt the Veteran's credibility in 
this regard.  However, as pointed out above, the Veteran does 
not have a medical background, and as such, his statements 
regarding a relationship between his different skin 
conditions are not considered competent.  Notwithstanding the 
chronological series of events, the VA examiners of record 
have indicated that there is no relationship between any acne 
vulgaris and/or folliculitis and service.  The VA examiner's 
opinions carry greater weight than the December 2006 opinion 
because they are based on a review of the claims file, which 
contains service treatment records and shows a lack of 
evidence during the 1980's and 1990's to support a finding of 
continuity of symptoms.  Furthermore, the January 2010 
examiner clearly pointed out that the Veteran's current skin 
disorder(s) were not shown during service.  

The preponderance of the evidence is against the claim of 
service connection for a skin disorder manifested by 
folliculitis and acne vulgaris; there is no doubt to be 
resolved; and service connection for a skin disorder 
manifested by folliculitis and acne vulgaris is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

Service connection for residuals of cyst removal is 
warranted.  There is evidence showing that the Veteran had 
cysts removed from his body during service, and there is 
evidence of current scars associated with that cyst removal.  
In light of the foregoing, service connection is warranted 
for residuals of in-service cyst removals.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a skin disorder diagnosed as 
folliculitis/acne vulgaris, to include as secondary to in-
service herbicide exposure, is denied.  

Service connection for residual scarring as a result of in-
service cyst removal is granted.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


